Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 1 of 55



                    UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT
                         GALVESTON DIVISION

 ROBERT RODRIGUEZ TREVIÑO      §
     Petitioner                §
 v.                            §
                               §
 BRYAN COLLIER, EXECUTIVE      §
 DIRECTOR, TEXAS DEPARTMENT §
 OF CRIMINAL JUSTICE; DAVID    §
 GUTIÉRREZ, PRESIDING OFFICER, §
 TEXAS BOARD OF PARDONS AND    §
 PAROLES; THE UNIVERSITY OF    §
 TEXAS MEDICAL BRANCH IN       §
 GALVESTON, TEXAS              §
      Respondents              §


    PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

            FOR ROBERT RODRIGUEZ TREVIÑO, TDCJ #729766




                                    John E. Richards
                                    State Bar No. 16848900
                                    RICHARDS AND VALDEZ
                                    6060 N. Central Expressway
                                    Ste.500
                                    214-455-4690 (direct dial)
                                    866-823-2719 (facsimile)
                                    John.Richards@richardsvaldez.com
                                    ATTORNEYS FOR PETITIONER
                                    Robert Rodriguez Treviño
       Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 2 of 55




        TABLE OF CONTENTS TO PETITION FOR WRIT OF HABEAS CORPUS
               FOR ROBERT RODRIGUEZ TREVIÑO, TDCJ #729766

                                                                                                        Paragraph No.

I.     Parties, Jurisdiction and Venue ..................................................................... ¶¶ 1-4

II.    Cause of Action Asserted Under ..................................................................       ¶¶ 6-13
       TEX. GOV. CODE §508.146

III.   Personal Information on Petitioner ................................................................ ¶¶ 14-17

IV.     Action of TDCJ Being Challenged: Denial of MRIS .................................... ¶¶ 18-19

V.     No Earlier Challenges to Denial of MRIS ..................................................... ¶ 20

VI.     Right to File This Action in Federal Court Under ......................................... ¶¶ 21-24
        28 U.S.C. §2255 Without Filing For Habeas Corpus In Texas Courts

VII.    Criteria for MRIS Under TEX. GOV. CODE 508.146.................................. ¶¶ 25-27
        And TDCJ Policy Manual A-08.6

         A. TEX. GOV. CODE 508.146 ................. ...................................................¶ 25

         B. Criteria for MRIS Under TDCJ Policy Manuel A-08.6 .......................... ¶¶ 26-27

VIII. Action by TDCJ Related to Request for MRIS ........................................... ¶¶ 28-49

         A. Treviño’s Request for MRIS ....................................................................¶¶ 28-34

         B. Request to TDCJ and UTMB Under Texas Open Records Act ................¶¶ 35-49

IX.      Grounds for Request ...................................................................................... ¶¶ 50-66

         A. General Description of Grounds ............................................................. ¶¶ 50-54

         B. Treviño Qualifies under Six Medical Conditions under ......................... ¶¶ 55-62
            Policy Manual A.08.6



PETITION FOR WRIT OF HABEAS CORPUS Page i
       Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 3 of 55




             C. Treviño Meets the Four Conditions Requiring Release .......................... ¶¶ 63-66
                On MRIS

X.      Qualification Under §508.146 TEXAS GOVERNMENT Code ................... ¶¶ 67-70

XI.      Background to Treviño’s Injuries .................................................................. ¶¶ 71-85

         A. Treviño’s Injuries in Vietnam and the VA diagnosis...............................¶¶ 71-74

         B. Description of Treviño’s Physical State at Carol Young .........................¶¶ 75-78

         C. Observations of Treviño’s Disabilities, Mental and Physical ..................¶¶ 79-85

XII.         Treviño’s Veteran Administration Disability Diagnosis ...............................¶ 86

XIII.        Exhibits and Documents Supporting this Petition ........................................ ¶ 87

XIV.         Petitioner’s Satisfaction to Predicates to Receive this Relief ..................... ¶ 88

XV.          Relief Requested .......................................................................................... ¶¶ 89

Declarations of Gloria Treviño and John E. Richards Under Penalty of Perjury...Page 51

Signature Page .......................................................................................................Page 52




         .




PETITION FOR WRIT OF HABEAS CORPUS Page ii
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 4 of 55



                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT
                            GALVESTON DIVISION

 ROBERT RODRIGUEZ TREVIÑO       §
     Petitioner                 §
 v.                             §
                                §
 BRYAN COLLIER, EXECUTIVE       §
 DIRECTOR, TEXAS DEPARTMENT §
 OF CRIMINAL JUSTICE; DAVID     §
 GUTIÉRREZ, PRESIDING OFFICER, §
 TEXAS BOARD OF PARDONS AND     §
 PAROLES; THE UNIVERSITY OF     §
 TEXAS MEDICAL BRANCH IN        §
 GALVESTON, TEXAS               §
      Respondents              §
    PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
           FOR ROBERT RODRIQUEZ TREVIÑO, TDCJ #729766

                  I. PARTIES, JURISDICTION AND VENUE

 1.    Petitioner is Robert Rodriguez Treviño, TDCJ #729766, Carol Young Medical

       Center, 5509 Attwater Ave, Dickinson, TX 77539.

 2.    Respondent is the Texas Department of Criminal Justice, which may be served

       through its Director Bryan Collier, 209 West 14th Street, 5th Floor, Price Daniel

       Building, Austin, TX 78701.

 3.    University of Texas Medical Branch is a Texas Non-Profit Organization which may

       be served by serving its President, David L. Callender, 301 University Blvd,

       Galveston, TX 77555.

 4.    The Texas Board of Pardons and Paroles is a Texas State Agency which may be

       served by serving David Gutiérrez its presiding Officer at 209 West 14th Street,


 PETITION FOR WRIT OF HABEAS CORPUS Page 1
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 5 of 55



        Suite 500

        Austin, Texas 78701

        P. O. Box 13401

        Austin, Texas 78711-3401Jurisdiction lies under 28 U.S.C.§1331 and 28 U.S.C. §

        2241, and the asserted violation of Petitioner’s rights under the Eight and

        Fourteenth Amendment of the United States Constitution. Venue is proper under

        28 U.S.C. §1391 (b) (1) because Petitioner is currently being held in detention in a

        TDCJ facility located in Galveston County, Texas.

     II.CAUSE OF ACTION ASSERTED UNDER TEX. GOV. CODE §508.146

 5. This is a Petition for Writ of Habeas Corpus under 28 U.S.C. §2241, alleging Robert

 Rodriquez Treviño, TDCJ #729766 (“Treviño”) is being unlawful incarcerated by the State

 of Texas, Texas Department of Criminal Justice (“TDCJ”) in violation of its obligations to

 release Treviño on Medically Recommended Intensive Supervision (“MRIS’) under the

 requirements of TEX. GOV. CODE §508.146 1 and TDCJ Policy Manual A-08.6. 2 This

 Action is supported by documentary evidence found in Exhibits A-S and includes 11

 exhibits attached to Exhibit H. Petitioner Treviño is a 73 year old is a prisoner in his own

 body. It is Petitioner’s position that he is being held in unlawful incarceration in violation

 of his civil rights and his human rights to be released on MRIS from the Carol Young




 1
   Chapter 508 of the Tex. Gov. Code contains the provisions related to Parole and Mandatory
 Supervision in Texas. §508.146 contains the provisions for Medically Recommended Intensive
 Supervision (MRIS)
 2
   TDCJ Policy Manual A-08.6 is attached as Exhibit A. §508.146 of the Texas Government
 Code is attached as Exhibit A1.


 PETITION FOR WRIT OF HABEAS CORPUS Page 2
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 6 of 55



 Medical Facility (“Carol Young”), a prison medical facility of the Texas Department of

 Criminal Justice (TDCJ).

 6.     In particular this is an action to require TDCJ to certify and release Treviño on

 Medically Recommended Intensive Supervision (MRIS) pursuant to §508.146 of the Texas

 Government Code and the TDCJ Policy Manual A-08.6, including attachments A & B to

 the Policy Manual and to immediately transfer Treviño to the Michael E. DeBakey VA

 Medical Center located at 2002 Holcombe Blvd., Houston, Texas 77030 where he can be

 afforded the top quality comprehensive long-term in-patient medical care that he has a right

 to as a Vietnam decorated and 100% disabled Veteran and that he has clearly and

 shamefully been deprived of at the TDCJ/UTMB as evidenced by his rapidly deteriorating

 dire and life threatening medical condition.

 7.     This Petition been prepared by and is being presented by Gloria Treviño,

 Petitioner’s sister who has his power attorney, and the undersigned, John E. Richards, who

 has been Petitioner’s attorney for many years. 3 It is based upon medical records of

 Petitioner from TDCJ/University of Texas Medical Branch (“UTMB”), which supplies the

 insufficient, inadequate and superficial medical care to Petitioner at Carol Young. It is also

 supported by documents from the Veterans Administration (“VA”) because Petitioner is a

 100 % totally disabled and decorated Veteran from the Vietnam war, as well as other

 records gather by Ms. Treviño and the undersigned, Petitioner’s attorney. It is also based

 upon the direct observation of Petitioner by his sister who has visited him almost weekly



 3
   The Declarations of Gloria Treviño and John Richards are found at the end of this Petition and
 are supported by their affidavits found as Exhibits 6 and 8 respectively attached to Exhibit H.


 PETITION FOR WRIT OF HABEAS CORPUS Page 3
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 7 of 55



 for twenty years, and of the observations of the undersigned in the decade he has

 represented Petitioner and has visited Petitioner several times at both Carol Young and at

 the TDCJ Jester IV Unit, as well as having spoken with him on the phone many times.

 These observations are contained in the Affidavits’ of Gloria Treviño and John Richards

 that are part of the Exhibits to this Petition and are found as Exhibit 6 and 8 to Exhibit H,

 the MRIS Request to TDCJ to release Treviño on MRIS.

 8.     Petitioner asserts that he has a right to MRIS under Tex. Gov. Code §508.146 and

 TDCJ Policy Manual A-08.6 because he meets all the criteria for release, several of which

 require his release in accordance with TDCJ Policy Manual A-08.6. This information and

 documentary evidence have been presented to Respondent TDCJ”, but TDCJ has

 improperly refused to take action on the information but upon information and belief

 instead has cavalierly refused to act without providing any real justification for its and

 apparently without reviewing all the evidence presented by Petitioner’s sister and attorney

 upon information and belief one of the reasons that TDCJ has improperly denied denied

 Treviño;s release on MRIS because UTMB does not want to lose about $100,000.00 per

 year they receive from the TDCJ to take care of Treviño, who is an invalid, and because of

 Petitioner’s severe brain damage and numerous grievances he has alienated the

 TDCJ/UTMB employees. As a result, upon information and belief, with impunity they

 have retaliated and swiftly and brazenly wrongfully denied MRIS without even bothering

 to consider the supporting evidence and likewise and acting to sabotage this application for

 Writ of Habeas Corpus. Furthermore, because of their extreme hatred and ill-will for

 Petitioner, which Petitioner’s sister, Gloria Treviño has experienced firsthand because of



 PETITION FOR WRIT OF HABEAS CORPUS Page 4
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 8 of 55



 her complaints to TDCJ/UTMB and its president, Callender in support of Petitioner which

 have been extremely frustrating and in vain and appear only to make matters worse for

 Petitioner Treviño and resulting in their filing bogus charges against Petitioner to further

 restrict him from commissary and TV. Upon information and belief, they also restrict him

 from the mail and telephone, and in addition, UTMB Employees and Barbarian, Kenia

 Latin also blatantly refuse to renew Robert’s verbal medical authorization to Ms. Treviño

 erroneously alleging he doesn’t want her to have it as part of the harassment and further

 efforts to   interfere with and    sabotage    his    right   to   MRIS      and    Writ    of

 Habeas Corpus. Treviño has complained to Warden Hunt, Assistant Warden Lorie Larson

 and Officer George Jones in Ms. Treviño’s presence that the UTMB employees are lying

 about him not wanting Ms. Treviño to have his medical authorization and their

 response is they don’t have any control and don’t have anything to do with UTMB

 employees.

 9.      Petitioner’s Representatives fear that, upon information and belief, that the only

 way TDCJ wants to release Petitioner from unlawful imprisonment is in a body bag. It is

 Petitioner’s belief and the belief of Gloria Treviño that he has been in unlawful imprisoned

 for an oppressive 24 & 1/2 years and never had a “case” filed against him by the prison

 authorities until he became helpless and paralyzed. Only after he started filing grievances

 of neglect, harassment and abuse against UTMB/TDCJ employees at Carol Young did the

 retaliatory bogus charges begin by them to make him the culprit and again sabotage his

 release on MRIS/habeas corpus. If this writ is not granted, it is believed that Petitioner will

 only be released in a body bag.



 PETITION FOR WRIT OF HABEAS CORPUS Page 5
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 9 of 55



 10.    The action of the TDCJ in this instance is apparently being done with the input of

 information and medical records of the University of Texas Medical Branch, Galveston

 Texas (UTMB), Texas, pursuant to a contract between these two entities and the

 requirements of TDCJ Policy Manual A-8.06. 4 Upon information and belief UTMB

 provides the insufficient, inadequate and superficial medical services to inmates at Carol

 Young, some of whom have serious medical issues, both physical and mental, as does

 Treviño.

 11.    Petitioner asserts he is being held in violation of his civil rights and human rights

 in the failure of TDCJ to release him under §508.146 and Policy Manual A-08.6 that qualify

 him for release. Petitioner asserts that TDCJ is required to certify and release Treviño on

 MRIS pursuant to §508.146 of the Texas Government Code and the TDCJ Policy Manual

 A-08.6, including attachments A & B to the Policy Manual. 5 The wrongful refusal to

 release Petitioner on MRIS is in itself clearly cruel and unusual punishment considering

 Petitioner’s dire and life-threatening health conditions, both physical and mental.

 12.    It is important to note that this is not an action for application for Writ of Habeas

 Corpus based upon Treviño’s original conviction in 1996 described below, a conviction

 which Treviño has always contended he was not guilty of and which were the subject of a




 4
   The Contract between TDCJ and UTMB is attached as Exhibit S, and the Policy Manual is Exhibit
 A.
 5
   The TDCJ Policy Manual A-08.6, including attachments A & B, is attached as Exhibit A.



 PETITION FOR WRIT OF HABEAS CORPUS Page 6
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 10 of 55



  previous habeas corpus action with Treviño lost. 6 Rather the action under 28 U.S.C. § 2241

  is related to circumstances related to Treviño’s health which have arisen in the past several

  years while an inmate of TDCJ rendering him totally incapacitated physically and in a

  severely impaired mental states, recently like dementia, which qualify him for MRIS under

  Tex. Gov. Code §508.146 and TDCJ Policy Manual A-08.6and which TDCJ is refusing

  to grant. In other words, this is a new matter complete unrelated to the previous Writ for

  Habeas Corpus filed by Treviño on November 29, 2010 in the Northern District of Texas. 7

                  III.PERSONAL INFORMATION ON PETITIONER

  13.     Full Name: Robert Rodriquez Treviño

  14.     Other Names Used: None

  15.     Place of Confinement:

          (a)     Name: Carol Young Medical Facility/Texas Department of Criminal Justice

          (b)     Address: 5509 Attwater Ave., Dickinson, TX, 77539

          (c)     Identification number: TDCJ #729766

  16.     Treviño is currently being held on orders of the State of Texas/Texas Department

  of Criminal Justice pursuant to a felony conviction in Ellis County Texas. 8 Although




  6
    Treviño asserts he had inadequate representation in his trial but his earlier attempt to assert this
  petition was dismissed because the fact that the Petitioner’s sister was basically doing it on her own
  without the assistance of counsel.
  7
    Treviño v. Thaler, USDC, N. Tex. # 3-10-CV2413-D. The relevant portions the Magistrates
  Findings which show the underlying convictions of Treviño are attached as Exhibit E. These
  findings were affirmed at all levels of review and appeal and are not being challenged here;
  however, it is Treviño’s contention that these convictions trigger his right to MRIS.
  8
    These felony convictions are detailed in Exhibit E, Magistrate’s Findings.



  PETITION FOR WRIT OF HABEAS CORPUS Page 7
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 11 of 55



  Petitioner has always maintained his innocence, this sentence and incarceration, which as

  noted above is not being challenged by the Petition are set forth below and has no basis in

  this action under. However, the incarceration that is being challenged is that by the Texas

  Department of Criminal Justice in violation of Treviño’s civil and human rights for failure

  to grant Treviño Medically Recommended Intensive Supervision (MRIS) pursuant to

  §508.146 of the Texas Government Code which also constitutes cruel and unusual

  punishment.

            (a)      The name and location of the Court that originally sentenced Trevino: 40th

            Judicial District Court, Ellis County, Texas. However, the name and location of the

            Governmental Entity improperly incarcerating Treviño is the Texas Department of

            Criminal Justice, 209 West 14th Street 5th Floor, Price Daniel Building, Austin,

            TX 78701 and its Reentry Integration Division, 4616 W. Howard Lane, Suite 200,

            Austin, TX 78728

            (b)      The Docket number of the original Case: Cause Nos. 21530CR, 21531CR,

            21532 CR, 21533CR,12543CR; however, there is no particular docket number for

            the action of TDCJ on the request for MRIS other than Treviño’s TDCJ #729766

                  (c) Date of Sentencing: the original date of sentencing is August 25, 1995. The

                  date of denial of Petitioner’s request for MRIS is February 27, 2019. 9

          IV. ACTION OF TDCJ BEING CHALLENGED: DENIAL OF MRIS




  9
      A copy of the February 27, 2019 decision is attached as Exhibit B


  PETITION FOR WRIT OF HABEAS CORPUS Page 8
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 12 of 55



  17.         The action being challenged is the failure of the Texas Department of Criminal

  Justice to certify and grant Treviño MRIS pursuant to §508.146 of the Texas Government

  Code 10 and the TDCJ Policy Manual A-08.6, including attachments A & B to the Policy

  Manual as set forth above. 11

  18.        Information about the TDCJ decision:

             (a)     Name and location of agency: Texas Department of Criminal Justice, 209

             West 14th Street 5th Floor, Price Daniel Building, Austin, TX 78701 and its

             Reentry Integration Division, 4616 W. Howard Lane, Suite 200, Austin, TX 78728

             (b)     Docket Number: No formal docket number has been given but is simply

             listed under this title: Robert Rodriguez Treviño # 729766

             (c)     Decision and Action being challenged: The decision being challenged is the

             denial by the Reentry and Integration Division of TDCJ of the eligibility and right

             of Treviño to qualify for Medically Recommended Intensive Supervision (MRIS)

             pursuant to §508.146 of the Texas Government Code and the TDCJ Policy Manual

             A-08.6, including attachments A & B to the Policy 12under the standards of Chapter

             62 of the Texas Code of Criminal Procedure because of Agency’s claim that

             Treviño is not in a persistent vegetative state or that he is not a person with an

             organic brain syndrome with significant to total mobility impairment. The decision




  10
       Exhibit A1
  11
       Exhibit A
  12
       A copy of the Policy A-08.6 is attached as Exhibit A



  PETITION FOR WRIT OF HABEAS CORPUS Page 9
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 13 of 55



            was in the form of a one-page letter from the TDCJ Division of Reentry and

            Integration dated February 27, 2019 and attached as Exhibit B to this Petition.

            (d)     Date of this Decision: February 27, 2019, which falls with the on-year

            statute for bringing this action.

                   V. NO EARLIER CHALLENGES TO DENIAL OF MRIS
                                                                            13
  19.       There has been no appeal of the February 27, 2019 decision           which came as a

  result of the request by Petitioner’s representative for Treviño to receive MRIS, submitted

  to the TDCJ Division of Reentry and Integration on February 20, 2019 14 because there is

  no appeal right under §508.146 nor a grievance or administrative remedy for this decision

  under the Texas Government Code or regulations of TDCJ. The undersigned requested the

  basis for this decision by email and Open Records Requests under Tex. Gov. Code §552 to

  several divisions and also to entities identified by various TDCJ divisions and departments

  but have not received any supporting documentation. These requests and responses are as

  detailed below in Section VIII, ¶¶ 28-48, Action by TDCJ Related to Request for MRIS

  For Trevino. There had been an earlier request related to MRIS for Treviño.by Gloria

  Treviño in 2013, which was denied on November 23, 2013 for the same reason given by

  the Agency, that Treviño was not in a persistent vegetative state or that he is not a person

  with an organic brain syndrome with significant to total mobility impairment. A copy of

  this letter is attached as Exhibit C. Gloria Treviño’s request concerning her brother’s health




  13
       Exhibit B
  14
       Exhibit I



  PETITION FOR WRIT OF HABEAS CORPUS Page 10
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 14 of 55



  was presented by TDCJ position on Treviño’s health was laid out in a letter to Gloria

  Treviño date December 9, 2013. A copy of this December 9, 2013 letter is attached as

  Exhibit D.

       VI. RIGHT TO FILE THIS ACTION IN FEDERAL COURT UNDER
  28 U.S.C. § 2255 WITHOUT FILING FOR HABEAS CORPUS IN TEXAS COURTS

  20.    This action is being brought directly to federal court without first filing for habeas

  corpus in Texas courts because Treviño has no right to file for a Writ of Habeas Corpus

  under Tex. R. Crim. Procedure Section 11. On August 25, 1995, Treviño was convicted of

  one count of aggravated sexual assault of a child, four counts of sexual assault of a child,

  and one count of indecency with a child in Cause Nos. 21530CR, 21531CR, 21532CR,

  21533CR, and 21534CR in the 40th District Court of Ellis County. 15 This conviction went

  through a long appeals process and writ of habeas corpus and the conviction was not

  overturned. However, this current action is not one based upon his original conviction.

  Rather, as set forth above, it is based upon the current action of TDCJ in refusing to grant

  MRIS to Treviño. In addition, this is not an action for writ of habeas corpus to be submitted

  first to the Texas courts. Although the State of Texas provides for the right of an inmate to

  file a writ for habeas corpus under Chapter 11 of the Texas Code of Criminal Procedure,

  Chapter 11 does not provide for habeas corpus relief. Chapter 11 provides for three

  circumstances under which it can be invoked. These three circumstances are found in

  Sections. 11.07, 11.071 and 11.072 of Chapter 11.



  15
    A Copy of the Magistrate’s findings in an earlier case which identifies the charges for which
  Treviño is incarcerated is attached as Exhibit E


  PETITION FOR WRIT OF HABEAS CORPUS Page 11
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 15 of 55



  21.     Section. 11.07 provides for “Procedure After Conviction Without Death Penalty.”

  It is designated for the following circumstance:

           This article establishes the procedures for an application for writ of habeas corpus
          in which the applicant seeks relief from a felony judgment imposing a penalty other
          than death” As stated above, this action is not seeking relief from the original felony
          judgment.


  22.     Section 11.071, provides for the “Procedure in Death Penalty Case.” Section on of

  Art 11.071 states:

          Notwithstanding any other provision of this chapter, this article establishes the
          procedures for an application for a writ of habeas corpus in which the applicant
          seeks relief from a judgment imposing a penalty of death.”

          Obviously, it is inapplicable here.


  23.     Section 11.07 2 provides for “Procedure in Community Supervision Case.” Section

  1 of this article states:

          This article establishes the procedures for an application for a writ of habeas corpus
          in a felony or misdemeanor case in which the applicant seeks relief from an order
          or a judgment of conviction ordering community supervision.”


          Once again, this action does not seek relief or an order or judgment ordering

  community service. Texas courts have determined that prisoners do not have a habeas

  corpus right to challenge the denial of MRIS. Anthony v. Owens, et al, No-14-07-01077-

  CV, Tex. App, July 7, 2009; Ex. Parte Johnson II 541 S.W.3d 827 (Tex. Crim. App. 2017)

  Ex. Parte Johnny Leri Cole, No WR-4-094-09, Tex. Crim. App, February 25, 2015

           VII.CRITERIA FOR MRIS UNDER TEX. GOV. CODE 508.146
                       AND TDCJ POLICY MANUAL A-08.6


  PETITION FOR WRIT OF HABEAS CORPUS Page 12
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 16 of 55




         A. TEX. GOV. CODE 508.146

  24.       Tex. Gov. Code 508.146 16 provides the criterial for him to receive MRIS. Section

  11.07 2 provides for “Procedure in Community Supervision Case.” §508.146(a) of the

  Government Code. Subsection (a) provides, in relevant part:

            (a) An inmate other than an inmate who is serving a sentence of death or life without
            parole may be released on medically recommended intensive supervision on a date
            designated by a parole panel described by Subsection (e), except that an inmate
            with an instant offense that is an offense described in Article 42A.054, Code of
            Criminal Procedure, or an inmate who has a reportable conviction or adjudication
            under Chapter 62, Code of Criminal Procedure, may only be considered if a medical
            condition of terminal illness or long-term care has been diagnosed by a physician,
            if:
                (1) the Texas Correctional Office on Offenders with Medical or Mental
                Impairments, in cooperation with the Correctional Managed Health Care
                Committee, identifies the inmate as being:

                    (A) a person who is elderly or terminally ill, a person with mental illness,
                    an intellectual disability, or a physical disability, or a person who has a
                    condition requiring long-term care, if the inmate is an inmate with an instant
                    offense that is described in Article 42A.054, Code of Criminal Procedure; or

                    (B) in a persistent vegetative state or being a person with  organic brain
                    syndrome with significant to total mobility impairment, if the inmate is an
                    inmate who has a reportable conviction or adjudication under Chapter 62,
                    Code of Criminal Procedure;




  16
       Exhibit A1



  PETITION FOR WRIT OF HABEAS CORPUS Page 13
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 17 of 55



        B. Criteria for MRIS Under TDCJ Policy Manual A-08.6

  25.       TDCJ Policy Manual A-08.6, 17 including attachments A & B sets forth the criteria

  for establishing the criteria for determining eligibility for MRIS for a with a reportable

  conviction or adjudication under Chapter 62, Code of Criminal Procedure. On pages 1 and

  2, A-08.8-6 lays out nine medical conditions that are eligible for MRIS. With respect to

  this Petition for Writ, Petitioner asserts that there are six that apply as are detailed in

  Section IX, ¶¶ 49-65, Grounds for Request:

            Elderly:

            65 or over

            Physically handicapped:

            Having a severe, chronic disability that is likely to continue indefinitely and
            results in substantial functional limitations in three or more of the following areas
            of major life activity: self-care, self- direction, learning, receptive and expressive
            language, mobility, capacity for independent living, or economic self- sufficiency.
            These limitations are reflected in the offender’s need for a combination and
            sequence of special, interdisciplinary, or generic care, treatment, or other
            services of extended or lifelong duration that are individually planned and
            coordinated.

            Mentally Ill:

            Per Section 571.003, Texas Health and Safety Code means an illness, disease or
            condition that either substantially impairs an offender’s thoughts, perception, or
            reality, emotional process, judgment, or grossly impairs an offender’s behavior, as
            manifested by recent disturbed behavior.




  17
       Exhibit A



  PETITION FOR WRIT OF HABEAS CORPUS Page 14
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 18 of 55



         Long Term Care:

         Care provided to a person who is deficient in the area of self-care and where there
         is a reasonable medical probability that the clinical condition(s) producing that
         inability will not change over time and requires nursing care.

         Organic Brain Syndrome:
         Any of a group of chronic syndromes involving temporary or permanent impairment
         of brain function caused by trauma, infection, toxin, tumor or tissue sclerosis, and
         causing mild to severe impairment of memory, orientation, judgment, intellectual
         functions and emotional adjustment.

         Special Needs patients:

         Those with health conditions that require regular care.

  26.    In addition, A-.08.6, states, on page 2, that an MRIS Referral is required for nine

  situations. Petitioner asserts and as are detailed in Section that four of these nine are

  relevant to this application:

         Condition 2:

         All patients with an organic brain syndrome and significant to total mobility
         impairment (i.e. bed bound)

         Condition 3:

         All patients who meet criteria for Hospice or Permanent Infirmary status

         Condition 4:

         All patients with significant mobility impairments, no             expectation   of
         improvement, and requiring 24-hour licensed nursing care.




  PETITION FOR WRIT OF HABEAS CORPUS Page 15
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 19 of 55



             Condition 6:

             Patients with mental illness and/or significant developmental or acquired cognitive
             impairment but without history or suspected propensity for violent or destructive
             behavior (e.g. schizophrenia, dementia, developmentally disabled etc.)


VIII. ACTION BY TDCJ RELATED TO REQUEST FOR MRIS FOR TREVIÑO

         A. Treviño’s Request for MRIS.

  27.        As set forth above, the decision being challenged is the denial by the Reentry and

  Integration Division of TDCJ of the eligibility and right of Treviño to qualify for Medically

  Recommended Intensive Supervision (MRIS) pursuant to §508.146 of the Texas

  Government Code and the TDCJ Policy Manual A-08.6, (the “Policy Manual”) including

  attachments A & B to the Policy, 18 under the standards of Chapter 62 of the Texas Code of

  Criminal Procedure. This denial was based upon TDCJ’s claim that Treviño is not in a

  persistent vegetative state or that he is not a person with an organic brain syndrome with

  significant to total mobility impairment so that he would not qualify for MRIS. The Policy

  Manual provides that an MRIS can be requested and has procedures that TDCJ is to follow

  when a request is made.

  28.        On February 20, 2019, Petitioner made such request by sending an extensive MRIS

  Request that is attached as Exhibit H. The MRIS Request was 23 pages long and has 11

  exhibits, including a video and a cd of medical records, Exhibits 2 and 9 of Exhibit H. 19 In



  18
       A copy of the Policy A-08.6 is attached as Exhibit A
  19
       Exhibits 2 and the video in Exhibit 9 are not being attached to the exhibits filed with this
  Petition because of their length. The case be delivered by mail.


  PETITION FOR WRIT OF HABEAS CORPUS Page 16
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 20 of 55



  the MRIS Request, Petitioner set forth in detail and with reference to documentation, most

  of which had come from: TDCJ/UTMB. The basis for the request was not only supported

  by the documentation and record but also analyzed each of the grounds for MRIS within

  Policy A-08.6 and referred to the documents that supported each ground. A copy of the

  MRIS Request and is exhibits is attached as Exhibit H, with Exhibits 1-11. The transmittal

  letter to TDCJ Division of Reentry and Integration, dated February 20, 2019 is attached as

  Exhibit I

  29.     On February 27, 2019, the Petitioner representatives received the TDCJ response.

  It was in the form of a one-page letter from the Division of Reentry and Integration which

  is attached as Exhibit B. In its entirety, the letter states:

          This letter is in response to your recent inquiry regarding the above referenced
          offender's eligibility for Medically Recommended Intensive Supervision (MRIS).

          MRIS provides for the early review and release of certain categories of offenders
          who are mentally ill, intellectually disabled, elderly, physically handicapped,
          terminally ill, or require long-term care. The purpose of MRIS is to release those
          who pose minimal public safety risk, from incarceration to more cost-effective
          alternatives. Decisions for MRIS cases are determined by a voting panel of the
          Texas Board of Pardons and Paroles.

          The 80th Legislative Session enacted HB 2611 allowing MRIS consideration for
          offenders with a reportable conviction or adjudication under Chapter 62, Code of
          Criminal Procedure if "in a persistent vegetative state or being a person with an
          organic brain syndrome with significant to total mobility impairment".

          Information submitted to this office by the unit medical provider indicates that the
          Offender's condition does not meet the clinical criteria for MRIS at this time.

          For concerns you might have regarding his current medical treatment, please
          contact TDCJ Health Services, Office of Professional Standards at (936) 437-4271.



  PETITION FOR WRIT OF HABEAS CORPUS Page 17
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 21 of 55



  30.      There was no explanation of what “information” had been submitted by the

  medical provider (UTMB) and no mention of any review or analysis of the grounds set out

  in the MRIS Request (Exhibit H) and all the evidence and documentation presented in the

  MRIS Request Exhibits.

  31.      The response is noteworthy for another reason. There had been an earlier request

  by Petitioner’s Gloria Treviño complaining about the seriousness of Robert’s medical

  condition and on November 23, 2013, TDCJ sent a letter stating that Treviño was not

  eligible for MRIS for the same reasons as given in the February 2019 letter. The November

  23, 2013 letter is attached as Exhibit C.

  32.      As can be seen, the wording of the February 27, 2019 is verbatim with the

  November 23, 2013 letter. There is no acknowledge of any changes in Treviño’s condition

  between this period of time.

  33.      In a letter to Gloria Treviño dated December 9, 2013, just two weeks after the

  November 23rd letter, TDCJ sent another letter to Ms. Treviño which described Treviño

  medical condition. It says it was in response to a letter from Ms. Treviño inquiring about

  Treviño’s health. There is no mention in the December 9 letter about the MRIS November

  23rd letter nor any discussion of whether Treviño would qualify for MRIS. A copy of this

  December 9, 2013 letter is attached as Exhibit D.

        B. Petitioner’s Request to TDCJ and UTMB Under the Texas Open Records Act,
        Tex. Gov. Code §552

  34.      When the undersigned received the TDCJ February 9, 2019 letter, he called the

  Department of Reentry and Integration and asked if he could obtain the records that




  PETITION FOR WRIT OF HABEAS CORPUS Page 18
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 22 of 55



  supported the denial of MRIS by that Department. He was told these records were not in

  that division but would be in the TDCJ Health Services Office. The undersigned called that

  Office and was told he would need to submit a written request, On, March 12, 2019, an

  Open Records Request letter under Tex. Gov. Code §552 was sent to four parties: the

  Division of Reentry and Integration, TDCJ, Health Services Office, the Board of Pardons

  and Paroles and UTMB. This request, attached as Exhibit J, identified the following records

  sought under the Request:

         1. MRIs taken of Mr. Treviño brain during his time at the Carol Young Medical
         Facility or the Jester IV facility in Richmond, Texas. This request is for more that
         the notations in the records that he has had MRIs on his brain including ones
         showed periventricular ischemic brain damage. While these are important, we are
         requesting copies of the complete MRIs.

         2. Copies of any report or documents furnished by the “unit medical provider” to
         Reentry and Integration which show that Mr. Treviño does not meet the criteria for
         MRIS.

         3. Any medical documents from TDCJ/UTMB that support the conclusion that
         Robert does not have “organic brain syndrome.”

         4. Any documents at the Texas Board of Pardons and Parole, whether before
         the Board or with the staff that relate to the consideration or denial of MRIS to Mr.
         Treviño.

  35.    On March 13, 2019 Petitioner’s Representative received an email response from

         the TDCJ Executive Services concerning the open records requests sent to various

         TDCJ divisions. This response, attached as Exhibit K, was:

         Mr. Richards,




  PETITION FOR WRIT OF HABEAS CORPUS Page 19
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 23 of 55



         Your request for records has been received in various departments within The
         Texas Department of Criminal Justice (TDCJ).

         In regard to records relating to medical or mental health; TDCJ is not the office of
         record.

         All medical/mental health records must be requested thru UTMB.

         Below is the contact information.

         University of Texas Medical Branch
         Medical Records
         Attn: Custodian of Records
         262 FM 3478 Ste. B
         Huntsville, Texas 77320
         Archives (936) 439‐1345
         Fax (936) 439‐1350

  36.    It is apparent from this response that TDCJ was saying it had no documentation of

  any decision related to the medical or mental disqualification of Treviño from MRIS. This

  is strange because the justification of denial of MRIS is are a major issue.

  37.    The undersigned received a call from UTMB representative that concerning the

  March 12th Open Records Request that had also been addressed to UTMB. The UTMB

  representative asked if the request could be narrowed down in scope, especially with

  respect to the time frame. Based upon this request, an amended Open Records Request

  dated April 17, 2019 was prepared solely to UTMB. The amended request, attached as

  Exhibit L, asked for the following:

         With respect to this request, we are asking for the following records, and these
         requests are all limited to the time period from 2011 to present.




  PETITION FOR WRIT OF HABEAS CORPUS Page 20
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 24 of 55



        1.   All information or documents in any form submitted by UTMB as unit
             medical provider to TDCJ, both to the TDCJ Reentry and Integration
             Division as well as any other part of TDCJ, concerning Mr. Treviño from
             the time period of 2011 to present.

        2.   All information submitted by UTMB as unit medical provider to TDCJ,
             both to the TDCJ Reentry and Integration Division and any other part of
             TDCJ which was presented in response to any request in related to the
             eligibility of Mr. Treviño for MRIS as reflected in the 2013 and 2019
             letters, Exhibits 2 & 3 attached to the March 12th letter.

        3.   All information submitted by UTMB as unit medical provider to TDCJ,
             both to the TDCJ Reentry and Integration Division and any other part of
             TDCJ which was presented in response to any request in related to the
             eligibility of Mr. Treviño for MRIS with respect to any other inquiry other
             than that of the 2013 and 2019 letters.

        4.   Copies of the full record for MRIs taken of Mr. Treviño brain during his
             time at the Carol Young Medical Facility or the Jester IV facility in
             Richmond, Texas. This request is the MRIs from 2010 to present. This
             request is for more that the notations in the records that he has had MRIs
             on his brain including ones showed periventricular ischemic brain damage.
             While these are important, we are requesting copies of the complete MRIS.

        5.   All criteria and guidance used by UTMB to determine whether an inmate
             is eligible for MRIS. This applies specifically to the criteria that relate to
             an inmate who has a reportable conviction under Chapter 62, of the Code
             of Criminal Procedure, i.e. “in a persistent vegetative state or being a
             person with an organic brain syndrome and significant to total mobility
             impairment.” (See the 2013 and 2019 TDCJ letters.)

        6.   All medical records the conclusion that Mr. Treviño does or does not have
             “organic brain syndrome.”

        7.   Finally, if a summary documents exist, documents that reflect how many
             requests have been made by TDCJ to UTMB for any facility in the TDCJ
             system which UTMB services for information as to whether or not an
             inmate is “in a persistent vegetative state or being a person with an organic
             brain syndrome and significant to total mobility impairment.”



  PETITION FOR WRIT OF HABEAS CORPUS Page 21
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 25 of 55




                 This request is for the period from 2011 to present and only relates to
                 summary documents, if any exist, for all the requests and not for each
                 specific request. In addition, we are interested only in the numbers and
                 all information related to identify information concerning inmates (i.e.
                 name and TDCJ number.

                 With respect to this request, we are not interested in all of Mr. Trevino’s
                 medical record at TDCJ/UTMB. These encompass well over 7,000 pages
                 and we already have many but not all of them. We only want the specific
                 records identified in the requests above.

                 In addition, if any clarification is needed in order to determine the scope of
                 the request, please contact me immediately and I will happily work with
                 you to make sure they are clear. Also, if, with respect to any of the request
                 or records that one of the four entities is going to seek review by the Texas
                 Attorney General’s Office to determine whether parts of the request fall
                 into any of the exemptions to disclosure in the Open Records Act.

                 Finally, we do not want to pay the costs for duplicate records. Only one
                 copy of the record or document is needed, not four of the same document
                 held by any of the four entities to whom this this request is made.

  38.    Nonetheless, despite the April 17th request asking for specific documents and

  limiting the time frame, the UTMB gave no response to any of the specific requests other

  than providing on April 24, 2019 an estimated copy cost of $1187.50 for 8185 pages which

  is cost prohibitive for. A copy of this April 24 UTMB Response is attached as Exhibit M.

  39.    Petitioner’s attorney continued to seek records from TDCJ and its divisions to see

  what justified the denial. On August 5, 2019, Petitioner has sent a follow up letter to UTMB

  which is attached as Exhibit N. In this letter, Petitioner sought 7 categories of documents:

         1.     All documents that your office sent to the Texas Department of Criminal
                 Justice, Office of Reentry and Integration or to any other department of
                 TDCJ in February and/or March, 2019 concerning a request for


  PETITION FOR WRIT OF HABEAS CORPUS Page 22
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 26 of 55



              consideration for MRIS for inmate Robert Rodriquez Treviño, TDCJ
              #729766, who is housed at the Carol Young Unit (the “2019 MRIS
              Request”).

        2.   All documents that were prepared by UTMB concerning the 2019 MRIS
             request, whether or not these documents were sent to UTMB. This request
             will include memoranda, emails or texts.

        3.    All documents that your office sent to the Texas Department of Criminal
              Justice, Office of Reentry and Integration or to any other department of
              TDCJ in September, October, November 22, 2013 concerning a request for
              consideration for MRIS for inmate Robert Rodriquez Treviño, TDCJ
              #729766, who is housed at the Carol Young Unit (the “2013 MRIS
              Request”).

        4.   All documents that were prepared by UTMB concerning the 2013 MRIS
             request, whether or not these documents were sent to UTMB. This request
             will include memoranda, emails or texts.

        5.   All documents that your office sent to the Texas Department of Criminal
             Justice, Office of Reentry and Integration or to any other department of
             TDCJ in September, October, November or December 2013concerning a
             request for consideration for MRIs for inmate Robert Rodriquez Treviño,
             TDCJ #729766, (The December 9, 2013 Letter.)

        6.   All documents that were prepared by UTMB concerning the December 9
             letter, whether or not these documents were sent to UTMB. This request will
             include memoranda, emails or texts.

        7.   All documents that your office ever sent to the Texas Department of Criminal
             Justice, Office of Reentry and Integration or to any other department of
             TDCJ at from the time period of 2012 to present concerning any request or
             consideration for MRIS for inmate Robert Rodriquez Treviño, TDCJ
             #729766,”).

        8.   All documents that were prepared by UTMB concerning any request or
             Consideration for MRIS for Mr. Treviño, whether or not these documents
             were sent to UTMB. This request will include memoranda, emails or texts.


  PETITION FOR WRIT OF HABEAS CORPUS Page 23
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 27 of 55




         This request is much narrower than the original two letters to UTMB but as of the

  date of this filing, Petitioner’s Attorney has received no response from UTMB.

  40.   In addition, on August 5, 2019, Petitioner’s Attorney sent an Open Records Request

  Letter to the TDCJ-Parole Division, Central File Coordination Unit, open records section,

  attached as Exhibit O, which sought the following records:

         1.     All Documents within your office that are related to the MRIS request, the
                consideration or denial of MRIS to Robert Treviño set forth in September
                27, 2019 letter.

         2.     All documents furnished to your office by the University of Texas Medical
                Branch concerning the consideration or denial of the request for MRIS for
                Robert Treviño in 2019.

         3.     All documents furnished to your office by the TDCJ Office of Reentry and
                integration concerning the consideration or denial of the request for MRIS
                for Robert Treviño in2019.

         4.     All documents furnished to your office by the University of Texas Medical
                Branch concerning the consideration or denial of the request for MRIS for
                Robert Treviño in 2013.

         5.     All documents furnished to your office by the TDCJ Office of Reentry and
                integration concerning the consideration or denial of the request for MRIS
                for Robert Treviño in 2013.


         6.     All documents furnished to your office by the University of Texas Medical
                Branch concerning or related to the December 9, 2013 letter.

         7.     All documents furnished to your office by the TDCJ Office of Reentry and
                integration concerning or related to the December 9, 2013 letter.

         8.     All documents in your office that concern the December 9, 2013 letter.



  PETITION FOR WRIT OF HABEAS CORPUS Page 24
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 28 of 55



  41.   On August 5, 2019, the TDCJ-Parole Division, Central File Coordination Unit

  responded to the August 5, 2019 Request with the following:

        The Parole Division has no responsive information to provide to you regarding your
        request.
        Please contact the Texas Correctional Office on Offenders with Medical or Mental
        Impairments.

  A copy of this August 5, 2019 response, contained in an email, is attached as Exhibit P.

  42.   On August 6, 2019, Petitioner’s Attorney sent an Open Records Request Letter to

  the Texas Correction Office for Offenders with Medical or Mental Impairments as

  suggested by the Parole Division. The letter was also directed to the Division of Reentry

  and Integration. This request, attached as Exhibit Q, sought the following:

         1.      All Documents within your office that related to the MRIS request, the
                 consideration or denial of MRIS to Robert Treviño set forth in September
                 27, 2019 letter.

         2.      All documents furnished to your office by the University of Texas Medical
                 Branch concerning the consideration or denial of the request for MRIS for
                 Robert Treviño in 2019.

         3.      All documents furnished to your office by any entity within the TDCJ
                 system concerning the consideration or denial of the request for MRIS for
                 Robert Treviño in 2019.

         4.      All documents furnished to your office by the University of Texas Medical
                 Branch concerning the consideration or denial of the request for MRIS for
                 Robert Treviño in 2013.

         5.      All documents furnished to your office by the by any entity within the TDCJ
                 system concerning the consideration or denial of the request for MRIS for
                 Robert Treviño in 2013




  PETITION FOR WRIT OF HABEAS CORPUS Page 25
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 29 of 55



            6.     All documents furnished to your office by any person or entity concerning
                   the consideration or denial of the request for MRIS for Robert Treviño in
                   2013.
            7.     All documents furnished to your office by the by any person or entity
                   concerning the consideration or denial of the request for MRIS for Robert
                   Treviño in 2013.

  43.      As of this date, Petitioner’s Attorney has received no further response to the August

  Open Records Request letters to UTMB, the Texas Correction Office for Offenders with

  Medical or Mental Impairments and the Division of Reentry and Integration.

  44.      As can be seen, Petitioner’s Attorney has sent multiple Open Records Requests to

  different departments or division of TDCJ but has only received what seems to be run

  arounds.

  45.      In one last effort, Petitioner’s Attorney has sent on August 16, 2019 copies of all the

  different Open Request letters to TDCJ – Executive Services, Huntsville, TX 77342-0099

  via email at exec.services@tdcj.texas.gov. A copy of this letter, without its exhibits, is

  attached as Exhibit R. As set forth above, Petitioner’s Attorney had already received a

  Response from Executive Services attached as Exhibit K which seemed to indicate there

  were no such records; however, the new request is intended to assure that this is the case.

  46.      The failure of TDCJ to produce any records from UTMB concerning the MRIS,

  materials concerning Petitioner’s MRIS request is a violation of both the Manual Policy

  Manual A-08.6, Exhibit A and the Contract between UTMB and TDCJ, 20 especially with




  20
       Exhibit S



  PETITION FOR WRIT OF HABEAS CORPUS Page 26
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 30 of 55



  respect to section W of the Contract, TDCJ Contract Number 696-HS-16-17-A003. This

  Contract is attached as Exhibit S. Section W. provides:

         W.       Medically Recommended Intensive Supervision (MRIS): Subject to federal
         and State law, the UTMB shall gather and report medical Information necessary to
         facilitate the release of Offenders on MRIS to TCOOMMI. Requests for medical
         screening forms in response to an application for MRIS shall be responded to within
         three (3) working days; requests for medical summaries shall be responded to
         within five (5) working days. The UTMB's designated physician shall serve as a
         consultant to the Parole Board to facilitate the Parole Board's comprehension
         of the clinical information submitted by the UTMB. TCOOMMI shall provide
         monthly reports of the status of requests for medical summaries to the UTMB
         Medical Director or Medical Director designee for review.

         1.       TCOOMMI shall inform the UTMB of Offenders who are approved for
         MRIS. The UTMB shall in turn provide information related to the Offender's
         current medical status to be utilized by TCOOMMI staff in coordinating post-
         release placement and care. Any changes in the Offender's condition since the date
         of medical summary completion are to be reported.

         2.      In the event that a TDCJ Offender patient is an inpatient at a free-world
         hospital at the time they become no longer eligible for services under this Contract,
         the TDCJ, TCOOMMI and the UTMB will work cooperatively to ensure the
         transfer of responsibility for continued care of the TDCJ Offender patient. For the
         purposes of this provision, "no longer eligible" means TDCJ Offenders:
             a.       who have discharged their sentence; been placed on mandatory
                      supervision; been approved for regular parole; or have been approved
                      for MRIS release; and?
             b.       cannot be transferred to their designated release plan due to their
                      medical condition.

  47.   Thus, the Contract indicates that TDCJ should have records related to an MRIS

  Request. In addition, A-08.6, Exhibit A, requires that a medical summary be prepared

  related to MRIS and provided to the Texas Correctional Office for Offenders with Medical

  or Mental Impairments (TCOOMMI) for use in consideration of offenders for Medically




  PETITION FOR WRIT OF HABEAS CORPUS Page 27
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 31 of 55



  Recommended Intensive Supervision. There is a requirement that Attachments A & B be

  filed out.

  48.    It appears that there are either no records at TDCJ justifying the denial of Petitioner’s

  request for MRIS or that TDCJ is being extremely perverse in pointing Petitioner’s attorney

  to several different divisions which, when asked, to not have the records but say they are

  with someone else. Petitioner is not asserting there are no such records at TDCJ but rather

  that TDCJ is reluctant to produce them. However, even if such records do exist, Petitioner

  asserts that the document and records, both from UTMB and the VA establish there are

  grounds for him to receive MRIS under TDCJ’s own guidelines and that there needs to be

  a judicial determination based on the analysis of all the facts and medical standards that

  Treviño qualifies for MRIS.

                             IX. GROUNDS FOR REQUEST

          A.      General Description of the Grounds

  49.     The Request for MRIS for Treviño is based upon his medical condition, both

  physical and mental, which correspond to guidelines set out in the Correctional Managed

  Health Care Policy Manual, Number A-08.6 and under the criteria of §508.146 of the Texas

  Government Code, Exhibit A. On pages 1 and 2, A-08.8-6 lays out nine medical conditions

  that are eligible for MRIS. It is the position of this Petition that Treviño has six of the nine

  as explained below. Treviño has had these for many years. He had mental illness since

  before his incarceration and had the organic brain damage then also, probably as a result

  of severe injuries and head wound, he suffered in Vietnam and which have qualified him

  for 100% medical disability that he has with the Veterans Administration (VA). His



  PETITION FOR WRIT OF HABEAS CORPUS Page 28
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 32 of 55



  physical handicap has developed during his time of incarceration to the point where he

  cannot walk or stand, has very limited mobility with his hands and is confined either

  to his bed or to a geriatric wheelchair which he cannot self-propel himself with or in

  bed. He cannot even bathe by himself and must be put in a lift and bathed by an attendant.

  In other words, Treviño requires 24- hour attendant care. The VA can provide him with the

  intensive medical supervision that he would require if he is granted MRIS.

  50.    As mentioned above, there are nine medical conditions under A-08.6 that will

  qualify for MRIS. Treviño qualifies for six of the nine, which are (a) Elderly, (b) Physically

  handicapped; (c) Mentally Ill; (d) Long Term Care; (e) Organic Brain Syndrome and (f)

  Special Needs patients

  51.    In addition, A-.08.6, states, on page 2, that an MRIS Referral is required for nine

  situations. Treviño has four of the nine:

         Condition 2. All patients with an organic brain syndrome and significant to
         total mobility impairment (i.e. bed bound)

         Condition 3 All patients who meet criteria for Hospice or Permanent Infirmary status


         Condition 4. All patients with significant mobility impairments, no
         expectation o f improvement, and requiring 24-hour licensed nursing care

         Condition 6. Patients with mental illness and/or significant developmental or
         acquired cognitive impairment but without history or suspected propensity for
         violent or destructive behavior (e.g. schizophrenia, dementia, developmentally
         disabled

  52.    Each of these conditions and criteria as they apply to Treviño are set out below.




  PETITION FOR WRIT OF HABEAS CORPUS Page 29
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 33 of 55



  53.    Finally, Form Number A-08.6 (Exhibit A) has Attachments A and B to be filed out

  by medical professionals and staff from TDCJ/UTMB and staff at Carol Young that

  provide the care for Treviño. Normally these are to be filled out at Carol Young. However,

  because TDCJ and UTMB failed to submit these filled out forms in a proper Texas Open

  Records Request by Petitioner’s Attorney, attached as Exhibit G are those filed out by Gloria

  Treviño and John Richards based upon their direct observation of Treviño and the medical

  records and other records and documentation submitted.

         B.        Treviño Qualifies under Six Medical Conditions Under A-086

  54.         With respect to these six medical conditions, the records demonstrate

  that Treviño meets all six:

  55.    Elderly: An offender sixty-five years of age or older.

         Treviño’s qualification for this condition is obvious. He is 73 years old and an

  invalid, so he has met this condition for seven years.

  56.    Physically Handicapped: Having a severe, chronic disability that is likely
         to continue indefinitely and results in substantial functional limitations in three or
         more of the following areas of major life activity: self-care, self- direction,
         learning, receptive and expressive language, mobility, capacity for independent
         living, or economic self- sufficiency. These limitations are reflected in the
         offender’s need for a combination and sequence of special, interdisciplinary, or
         generic care, treatment, or o t h e r s er vi c e s o f extended or lifelong duration that
         are individually planned and coordinated.

  57.    TDCJ/UTMB own records establish he is physically handicapped. This diagnosis

  is found on many pages in the 7,680 pages of records contained in Exhibit 2 of the MRIS

  submission found at Exhibit H. It is succinctly stated in a D. Long Term Care: Care

  provided to a person who is deficient in the area of self-care and where there is a reasonable



  PETITION FOR WRIT OF HABEAS CORPUS Page 30
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 34 of 55



  medical probability that the clinical condition(s) producing that inability will not change

  over time and requires nursing care. Once again, this is shown in the TDCJ/UTMB records

  found in Exhibit 3C of Exhibit H:

            He requires total assistance from medical staff for all of his activities of daily
            living (i.e. bathing, dressing, feeding, toileting, etc.

         This statement comes from one of the two letters addressed to Ms. Treviño from

  TDCJ on in 2013. Both letters are attached in Exhibit 11. The first is dated November 23,

  2013And concerns Treviño ’s eligibility for MRIS. That letter is discussed below in

  Section XII.D However, the language above is from the second letter dated December 9,

  2013, found at pages 2 and 3 of Exhibit 11. This second letter deals with Treviño ’s health,

  which was already terrible in 2013And has only gotten worse since then.

  58.     Mentally Ill: Per Section 571.003, Texas Health and Safety Code means an
   illness, disease or condition that either substantially impairs an offender’s thoughts,
   perception, or reality, emotional process, judgment, or grossly impairs an offender’s
   behavior, as manifested by recent disturbed behavior.
         Treviño ’s mental illness has been thoroughly described above. It is also identified

  many times in the 7,680 pages of records of Exhibit 2. The term schizophrenia and

  paranoid schizophrenia appears uncountable times as a diagnosis or Treviño ’s mental

  condition. It can be summed up from comments from just one page from 2012:

           He still hears voices 6 times a week which bother him. The voices tell him they
           are going to get him, kill him.

           The diagnosis on this page is: “Schizophrenia, paranoid type.” Three of these

  similar pages are attached as Exhibit 3D.




  PETITION FOR WRIT OF HABEAS CORPUS Page 31
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 35 of 55



  59.    Long Term Care: Care provided to a person who is deficient in the area of self-
         care and where there is a reasonable medical probability that the clinical
         condition(s) producing that inability will not change over time and requires nursing
         care.

  Once again, this is shown in the TDCJ/UTMB records found in Exhibit 3C:

              He requires total assistance from medical staff for all of his activities of daily
              living (i.e. bathing, dressing, feeding, toileting, etc.

  60.    Organic Brain Syndrome: Any of a group of chronic syndromes involving
         temporary or permanent impairment of brain function caused by trauma, infection,
         toxin, tumor or tissue sclerosis, and causing mild to severe impairment of
         memory, orientation, judgment, intellectual functions and emotional adjustment.

         The evidence of Treviño’s Organic Brain Syndrome is found above on pages 1-2

  and in Exhibits 3A 3B & 3C.

  61.     Special needs patients: include those with health conditions that require regular
         care.

         Once again, this is obvious from the evidence provided in the discussions above

  concerning Physically Handicapped (XII B); Mentally Ill (XII C); Long Term Care (XII D);

  and Organic Brain Syndrome (XX D)

         C.       Treviño Meets the Four Conditions That Require He Be Released On

         MRIS

  62.    All patients with an organic brain syndrome and significant to total mobility
         impairment (i.e. bed bound)

         The evidence of Treviño’s Organic Brain Syndrome is found above on pages 1-2

  and in Exhibits 3A and 3A & 3B:




  PETITION FOR WRIT OF HABEAS CORPUS Page 32
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 36 of 55



         Considering his neurological [history] Mr. Treviño developed the above stated
         cognitive deficits as a result of the closed head injury (CHI) secondary to the
         concussion of the grenade blast. 28

  Treviño also has a total immobility impairment:

         He requires total assistance from medical staff for all of his activities of daily living
         (i.e. bathing, dressing, feeding, toileting, etc.)29

  63.    All patients with significant mobility impairments, no expectation of
          improvement, and requiring 24-hour licensed nursing care.
         Once again, the records show:

         He requires total assistance from medical staff for all of his activities of daily living
         (i.e. bathing, dressing, feeding, toileting, etc.)30.

  64.     All patients who meet criteria for Hospice or Permanent Infirmary status.

         Obviously, the fact that Treviño is in the Carol Young Medical Facility and in its

  extended care, and the fact that he requires “total assistance from the medical staff for all

  of his activities of daily living” is evidence that he is in permanent Infirmary status.”

  65.     Patients with mental illness and/or significant developmental or acquired
         cognitive impairment but without history or suspected propensity for violent
         or destructive behavior (e.g. schizophrenia, dementia, developmentally
         disabled etc.)

         There is no history for the 24 ½ years Treviño has been in the TDCJ system that he

  has been violent or engaged in destructive behavior. In addition, his cognitive impairment

  is documented in the VA Clinical Report, Exhibit 3A.Furthermore, in addition, there is a

  qualifying condition of Persistent Vegetative State. Although Treviño is not in a persistent

  vegetative state, he has periods of being in a vegetative state when he has his repetitive

  life-threatening seizures.



  PETITION FOR WRIT OF HABEAS CORPUS Page 33
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 37 of 55



        X. QUALIFICATION UNDER §508.146 TEXAS GOVERNMENT CODE

  66.     Treviño was convicted under statutes that fall under Chapter 62 of the Texas Code

  of Criminal Procedure. We assert that he meets the criteria for MRIS under §508.146(a) of

  the Government Code. Subsection (a) provides, in relevant part:

          except that an inmate with an instant offense that is an offense described in Article
          42A.054, Code of Criminal Procedure, or an inmate who has a reportable
          conviction or adjudication under Chapter 62, Code of Criminal Procedure, may
          only be considered if a medical condition of terminal illness or long-term care has
          been diagnosed by a physician, if:

          (1) the Texas Correctional Office on Offenders with Medical or Mental
          Impairments, in cooperation with the Correctional Managed Health Care
          Committee, identifies the inmate as being:

          (A) a person who is elderly or terminally ill, a person with mental illness, an
          intellectual disability, or a physical disability, or a person who has a condition
          requiring long-term care, if the inmate is an inmate with an instant offense that is
          described in Article 42A.054, Code of Criminal Procedure; or

          (B) in a persistent vegetative state or being a person with an organic brain
          syndrome with significant to total mobility impairment, if the inmate is an inmate
          who has a reportable conviction or adjudication under Chapter 62, Code of Criminal
          Procedure;

  67.     Treviño was convicted of an offence described in Article 42A.053, Tex. Code.

  Crim. P. and reported under Chapter 62. Petitioner does not deny that the provision related

  to MRIS qualification under this type of offences. However, as set forth in the

  documentation presented as evidence to this Petition, Treviño’s current medical condition

  meets these conditions. He has “totally mobility impairment”, as set forth above. Moreover,

  it is also clear that he has an “organic brain syndrome.” His symptoms began when he

  “suffered a serious head injury when he was shot through his helmet and injured in a hand


  PETITION FOR WRIT OF HABEAS CORPUS Page 34
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 38 of 55



  grenade concussion blast,” and “considering his neurological hx [history and examination]

  Mr. Treviño developed the above stated cognitive deficits as a result of the closed head

  injury (CHI) secondary to the concussion of the grenade blast. “31 This is the verbatim

  wording from the VA Clinical Report found in Exhibit 3A of Exhibit H. The TDCJ/UTMB

  records show he is diagnosed with periventricular ischemic changes to his brain, as shown

  in Exhibit 3B of Exhibit H. Such changes can lead to cognitive impairment and dementia.

  One factor that is significant is that the radical deterioration of Treviño’s condition, which

  has not been diagnosed but only observed at the Carol Young Facility, indicates more than

  just a mental disease. It is Petitioner’s contention, based upon the records, that it began as

  a brain injury in Vietnam and has progressed.

  68.    In a 2013 letter to Ms. Treviño, attached as Exhibit 11, TDCJ stated to be eligible

  for MRIS, Treviño would have to be a person with:

          “organic brain syndrome with significant to total mobility impairment.”

  It then concludes, but without any analysis that:

         “Information submitted to this office by the unit medical provider indicates that
         Offender Treviño’s condition does not currently meet the clinical criteria stated
         above.

  Several things are significant about these statements. First, the word with is underlined in

  the first sentence, stressing the “significant to total mobility impairment.” That was in

  2013. Treviño now has total immobility. Second, from the evidence presented, it is

  apparent that Treviño does have organic brain syndrome. Back in 2013 he had




  PETITION FOR WRIT OF HABEAS CORPUS Page 35
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 39 of 55



  periventricular ischemic changes to his brain. The marked decline in his mental function

  since then as described above indicate that these organic changes are progressing.

  70.     The TDCJ/UTMB medical records at numerous times state that Treviño has

  periventricular ischemic changes to his brain. 21 These documents are found in Exhibit 3B

  of Exhibit H.

                    XI. BACKGROUND TO TREVIÑO’S INJURIES

          A.      Treviño’s Injuries in Vietnam and the VA diagnosis

  71.     Treviño is now a 73-year-old invalid. He has been in the TDCJ system for about 24

  years and is now completely disabled, both physically and mentally. He came to the TDCJ

  already damaged physically and mentally. (See Exhibit 3A of Exhibit H) Treviño is an

  American war hero. He is highly decorated, totally permanently disabled honorably

  discharged veteran of the United States Armed Forces. 22 This occurred in Vietnam where

  he received the Bronze Star with "V" for Valor and Purple Heart Recipient and was highly

  recommended for the distinguished Silver Star for his heroic achievements in combat.

  Other medals include the Combat Action Ribbon, Good Conduct Medal, National Defense

  Service Medal and RVN Cross of Gallantry. Refer to Exhibit 5 of Exhibit H.

  72.     During combat, Treviño sustained several injuries that have contributed to his

  disabilities. There Treviño suffered a concussion blast head injury which rendered him




  21
    Exhibit 2, which contains 7680 pages of records from TDCJ/UTMB.
  22
    Documents related to Treviño’s military service and commendations are found in Exhibit 5 of
  Exhibit H. Pictures showing him in Vietnam and having a medal are found in Exhibit 9 of Exhibit
  H, pages 7-8 and are also detailed in the Affidavit of Gloria Treviño, found in Exhibit 6 to Exhibit
  H.


  PETITION FOR WRIT OF HABEAS CORPUS Page 36
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 40 of 55



  unconscious and profusely bleeding from the ears, nose and mouth. Another time he was

  shot in the head while rescuing a wounded soldier while under heavy fire from all sides

  while wounded himself. 23 Another time he fell 35 to 40 feet into a ravine splitting his right

  kneecap in half, crippling his knee. He also suffers from Ischemic Heart Condition as a

  result of extensive exposure to Agent Orange. This condition is referenced in many of the

  records in Exhibit 2 of Exhibit H. It appears he also suffers from peripheral neuropathy

  of the upper and lower extremities as a result of this Exposure.

 73.      It is vitally important to present additional evidence of Treviño’s brain damage

  found in the records of the Texas Department of Criminal Justice (“TDCJ”) the University

  of Texas Medical Branch (“UTMB) which has provided insufficient, inadequate and

  superficial medical care to Treviño for years, as well as in the Veterans Administration

  (“VA”) records. These records will be identified below and also are attached as Exhibits to

  Exhibit H.

  74. The brain damage actually began during the Vietnam war. In 1995 the VA did an

  extensive report on Treviño’s physical and mental condition, long before he entered the

  TDCJ prison system. This VA Clinical Report is attached as exhibit 3.A of Exhibit H. This

  Reports states in part:

          Mr. Treviño suffered a serious head injury when he was shot through his helmet
          and injured in a hand grenade concussion blast. Mr. Treviño was rendered
          momentarily unconscious and was profusely bleeding from his ears, nose and
          mouth. …At this time Mr. Trevino began experiencing what he refers to as “drop
          attacks: which present as sudden blackouts and he has no recollection of them


  23
     A picture of Trevino’s helmet with marks from the shots is found in Exhibit 9 of Exhibit H, page
  6. Also see Exhibit 3A of Exhibit H.


  PETITION FOR WRIT OF HABEAS CORPUS Page 37
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 41 of 55



          occurring. Mr. Treviño was offered a medical discharge which he refused because
          he wanted to complete his tour of duty. . . . he began to experience “drop attacks
          after this head injury which persist today. (1993) . . . He noted it was not uncommon
          for him to experience visual hallucinations with the daytime episodes. 24


          and

          Considering his neurological hx [history and examination] Mr. Treviño developed
          the above stated cognitive deficits as a result of the closed head injury (CHI)
          secondary to the concussion of the grenade blast. 25

          B.      Description of Treviño’s Physical State at Carol Young

  75.     Treviño has been in the Texas Department of Criminal Justice (TDCJ) for 24 & 1/2

  long and oppressive years. Treviño is a 73-year-old invalid currently housed at the

  extended care section of the Carol Young Medical Facility (Carol Young), located at 5509

  Attwater Ave, Dickinson, TX 77539.

  76.     Treviño has been confined to a bed or geriatric wheelchair for years because he is

  practically totally and permanently paralyzed and needs 24-hour help and assistance from

  the medical staff for all his activities of daily living (i.e., bathing, dressing, changing

  diapers, eating, toileting, transferring from bed to geriatric wheel chair and back, not being

  able to move about the unit, and cannot even roll over in his bed, etc.) 26

  77.     He is completely permanently disabled, both physically and mentally, which

  includes evidence of confusion, accelerated memory loss, dementia, schizophrenia, PTSD

  and brain damage. See Exhibits 3A, 3B and 3C. As set out above, TDCJ/UTMB has reports


  24
     Exhibit 3A, page 2
  25
     Exhibit 3A, page 7. The report lists 7 on pages 4-7
  26
     See Affidavit of Gloria Treviño found in Exhibit 6 to Exhibit H


  PETITION FOR WRIT OF HABEAS CORPUS Page 38
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 42 of 55



  on Treviño’s brain, dated 11/20/2012 and 12/04/2012 that show periventricular ischemic

  changes in his brain. (See Exhibit 3B) as well as in the VA Clinic Report dated May 9,

  1995 (See Exhibit 3a). This report shows Treviño had accelerated “memory problems” and

  “cognitive deficits” as a result of concussion blast during his tour in Vietnam, where he

  was also shot in the head. As shown in Exhibit 3A to Exhibit H, Treviño sustained many

  of these conditions as a result of concussion blast head injury and being shot in the head

  during his tour in Vietnam.

  78.     Petitioner contents that Treviño also has a history of atonic seizures and

  repetitive life-threatening seizures that put him in a vegetative state for long periods

  of time and needs long term care for the rest of his life which the Veterans Administration

  can provide him at the Michael E. DeBakey VA Medical Center located at 2002 Holcombe

  Blvd., Houston, Texas 77030. His eligibility is shown in Exhibit 4 to Exhibit H. These

  disabilities and access to long-term medical care at the VA qualify Treviño for MRIS, and

  he deserves MRIS for the reasons and grounds that will further be set forth below.

          C.    Observations of Treviño’s Disabilities, Mental and Physical as
          Observed by His Sister and His Attorney

  79.    Gloria Treviño is Treviño’s sister and person who has been charge of his affairs for

  over almost two decades. John E. Richards has been Treviño’s attorney since 2008. They

  provided Affidavits 27 to the Request for MRIS submitted to TDCJ, that are based upon the

  direct observations of Treviño, his condition in units he has been confined in, and their



  27
    Gloria Treviño’s Affidavit is found as Exhibit 6 to Exhibit H. John Richards’ Affidavit is found
  as Exhibit 8 to Exhibit H.


  PETITION FOR WRIT OF HABEAS CORPUS Page 39
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 43 of 55



  knowledge of the extensive documentary evidence which both Gloria Treviño and John E.

  Richards have. The details of their knowledge are set forth in a section below and are also

  based upon a documentary medical evidence, including Treviño’s Medical Records from

  TDCJ/UTMB compromising 7,680 pages and the records from the Veteran’s

  Administration. 28 A complete list of these exhibits is shown on pages 10-11. All the

  exhibits are attached in paper form except Exhibit 2, which consists of 7,680 pages of

  medical records. It is on disc rather than printed out, but it is important to show how many

  medical issues Treviño has had.

  80.     As set forth above, the request to the TDCJ was provided Gloria Treviño 29 with the

  assistance of John E. Richards, who is the attorney for both Treviño and Ms. Treviño. Ms.

  Treviño has Treviño’s power of attorney 30 and has acted for him and acts for him in

  business and legal matters as well as with the Veterans Administration concern in

  Treviño’s benefits there, a copy of which is attached as an exhibit. Gloria has been

  working for over a decade to assure Treviño is receiving proper medical care. Ms.

  Treviño’s direct observation of Treviño’s declining health condition as detailed in her

  Affidavit, Exhibit 6 to Exhibit H. , and which described below. Because of the lack of top-

  quality comprehensive intensive medical care by TDCJ/UTMB, Treviño’s current medical

  condition is dire and life threating.




  28
     Exhibit 2, Exhibits 3A, 3B, 3C and 3D of Exhibit H.
  29
     Exhibit 6 to Exhibit, Affidavit of Gloria Trevino
  30
     Exhibit 7 to Exhibit H, Power of Attorney


  PETITION FOR WRIT OF HABEAS CORPUS Page 40
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 44 of 55



  81.       Mr. Richards has assisted Treviño since 2008. 31 Both Ms. Treviño and Mr.

  Richards are familiar with Treviño’s health issues. Ms. Treviño has visited Treviño

  constantly during the last twenty years. Mr. Richards has visited with Treviño many times,

  the first at Jester IV and the remainder at Carol Young where he was able to observe the

  physical condition, physical and mental as it deteriorated over the years. He also has had

  numerous telephone conferences with Treviño. The “we” that is referred to in this

  document is Ms. Treviño and Mr. Richards.

  82.       Treviño suffers extreme physical disabilities which have significantly increased

  during the time he has been in the TDCJ/UTMB prison system, and especially from the

  time he was at the Jester IV Unit in Richmond and in Carol Young, which disabilities have

  been observed by Ms. Treviño and the undersigned. Treviño can no longer walk or stand

  and there is evidence of brain damage, both in his record, his symptoms, including MRIs

  of Treviño’s brain taken at UTMB/TDCJ which show periventricular ischemic changes

  and also including comments made to Ms. Trevino by the physician performing surgery on

  Treviño’s neck. Treviño’s surgeon told Ms. Treviño that he doubted that the neck surgery

  had done him any good because he said that Treviño had brain damage that was

  contributing to his paralysis. Treviño must spend all his time either in bed or strapped to a

  geriatric wheelchair. He cannot sit by himself in a wheelchair but must be strapped in and

  he cannot propel himself but must be pushed by the Young personnel or another prisoner.

  He has almost no use of his arms and hands, and no strength at all in his hands, practically



  31
       Exhibit 8 to Exhibit H, Affidavit of John Richards



  PETITION FOR WRIT OF HABEAS CORPUS Page 41
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 45 of 55



  completely paralyzed. He can barely lift his arms. He must be bathed and fed and have his

  diapers changed. In fact, these conditions are confirmed throughout the medical records,

  including this statement from December 9, 2013 Correspondence from TDCJ to Ms.

  Treviño:

            He requires total assistance from medical staff for all of his activities of daily living
            (i.e. bathing, dressing, feeding, toileting, etc.) 32

  83.       Treviño also suffers from brain injury which contributed to severe mental disorders,

  including paranoid schizophrenia and PTSD. His disabilities and problems followed him

  from Vietnam where he received a head wound and other injuries. Gloria Treviño, as set

  forth in Exhibit 6 to Exhibit H, observed indications of dementia that have affected his

  thinking, makes up things he believes are true, accelerated memory problems and has

  behavioral problems which have offended and alienated almost everyone that comes in

  contact with him. As a result, upon information and belief, with impunity the TDCJ/UTMB

  employees in active concert and collaboration with each other have retaliated against

  Treviño, at times blatantly refusing to change his diaper or bathe him. They also purposely

  and maliciously drop him when moving him, causing him bruising and causing hairline

  fractures of his arm and further injuring his head. As result, his symptoms are increasing,

  and he is also suffering repetitive life-threatening seizures. He has difficulty recognizing

  common things. For example, when the doctor at the hospital asked Treviño if he ever, had

  any heart surgeries, Treviño replied "NO." Treviño had no recollection and did not




  32
       Exhibit D, page 3, the TDCJ letter to Gloria Treviño dated December 9, 2013.



  PETITION FOR WRIT OF HABEAS CORPUS Page 42
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 46 of 55



  remember his massive heart attack and Gloria Treviño had to tell his doctor that Treviño

  had in fact have heart surgery and stints inserted in his heart arteries and he suffers from

  severely compromised ischemic heart condition. Treviño did not remember the life-

  threatening seizures that he had just had that put him in a persistent vegetative state for

  long period of time. Another time, while visiting him, Treviño asked his sister: "Where am

  I?" He had forgotten where he was. Another time he asked her, "Who are you?" He had

  forgotten who she was. Most recently, another time while Gloria was visiting him out of

  nowhere, Treviño blurted out," You killed Juan!" Juan is one of their other brothers who

  had died of a heart attack and complications with diabetes and cancer (NHL) in 2012. Ms.

  Treviño was offended and obviously distressed about it. Treviño has also accused his own

  attorney of paying $2,000.00 to the medical staff at the Carol Young to kill him. 33 He often

  told Gloria that the medical staff at the Carol Young are trying to kill him by poisoning his

  food and orders her to file complaints with the local police and contact the media. He often

  tells Ms. Treviño that the nursing staff have killed other inmates and that they are trying to

  kill him as well and that he feared for his life and that she needed to contact the local police

  and make a report and to contact the media as well. Treviño often becomes irritable and

  more paranoid and unreasonable if she disagrees with him or tries to convince him

  otherwise so she just lets him talk and not say anything. Treviño also often cries or laughs

  at inappropriate times during her visits. Furthermore, Treviño seems to spend nearly every

  day all day long filing questionable lengthy rambling grievances against the nursing



  33
       See Affidavit of John Richards, Exhibit 8 to Exhibit H.



  PETITION FOR WRIT OF HABEAS CORPUS Page 43
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 47 of 55



  medical staff at the Carol Young Medical Facility which are all determined to be unfounded

  which is further evidence that his thinking ability is so impaired that it interferes with his
                                                                            34
  daily functioning. Refer to Gloria Treviño’s Affidavit, exhibit 6.             With impunity,

  TDCJ/UTMB retaliates without considering his brain damage and aggravates his dire and

  life-threatening medical condition in further of their efforts to induce his death and release

  him in a body bag and sabotage the MRIS and writ of habeas corpus.

  84.    Treviño’s medical records that are being submitted as exhibits, and particularly

  Exhibits 2, 3, 4, 10 & 11 to Exhibit H, the MRIS Request, show not only the extent of his

  medical disabilities and the indications of permanent injury to his brain and in particular,

  periventricular ischemic changes in his brain. Petitioner asserts these injuries and his

  current condition, including the brain damage. qualify him for MRIS. As described above

  and in Exhibit 6 to Exhibit H, Gloria Treviño has observed indications of dementia in her

  regular visits. These symptoms are increasing and as detailed in her Affidavit and the

  Richards Affidavit. 35

  85.    John Richards, the Undersigned, has visited Treviño several times over the last few

  years, including once at the Jester IV unit and several more at Carol Young. He has

  observed the medical condition and disabilities of Treviño and even has a video taken in a

  lawsuit which shows how confined he is to his geriatric wheelchair which is basically a

  bed on wheels. Mr. Richards has been representing Treviño since 2008 and physically




  34
    Exhibit 3A, pages 1-2 and Exhibit 5, pages 2
  35
    Exhibit 6 to Exhibit H, the Gloria Treviño Affidavit and Exhibit 8 to Exhibit H, the Richards
  Affidavit


  PETITION FOR WRIT OF HABEAS CORPUS Page 44
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 48 of 55



  visited him, first at Jester IV and then several times at Carol Young. He has also spoken

  with him on the phone numerous times. He has also had access to over 7,860 pages of

  Treviño’s medical records. He has had the opportunity to see how Treviño’s physical

  condition is and assess his mental condition. Both are horrible and Treviño’s physical

  condition has dramatically declined since he first saw him at Jester. At visits he is now

  wheeled out in a geriatric wheelchair, which is basically a bed. 36 He can barely move his

  arms, and in fact can barely move at all. His mental condition is also terrible and declining.

  Treviño’s mind has degenerated, so he generally speaks supposed conspiracies against him

  at the Unit and that an inmate had been hired to kill him, claiming that has hired them to

  do so. And when he knows Richards is coming for a visit, he will tell him to come right

  away because they are going to kill him the night before he come. One time he even told

  someone that Richards, the undersigned had paid money to have him killed. 37

  XII. TREVIÑO’S VETERAN ADMINISTRATION DISABILITY DIAGNOSIS

  86.       Treviño has also received 100% service-connected disability diagnosis from the

  Veterans Administration has had this qualification for about 26 years. These records are

  found in Exhibit 4 to Exhibit H; and Treviño has been disabled since Vietnam as detailed

  in Exhibit 3A to Exhibit H. He was twice offered a Medical Disability Discharge

  back then and twice he had rejected it and was "crazy" not to have taken it to receive

  the financial and medical help he so badly needed. This is further long-standing



  36
       Exhibit 9 to Exhibit H, pages 1-3, and Exhibit 11 to Exhibit H, page 3
  37
       Richards Affidavit, Exhibit 8 to Exhibit H and Gloria Treviño Affidavit, Exhibit 6 to Exhibit H



  PETITION FOR WRIT OF HABEAS CORPUS Page 45
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 49 of 55



  evidence of brain damage and inability to think correctly and drastic impairment of his

  judgment. Because of his status with the VA, he has eligibility there a n d supervised

  medical care at the Michael E. DeBakey VA Medical Ce nt er located at 2002

  Holcombe Boulevard in Houston, Texas 77030.

        XIII. EXHIBITS AND DOCUMENTS SUPPORTING THIS PETITION

  87.     This Petition request is supported by extensive medical and other evidence. It is

  important to present all this evidence to review his eligibility for MRIS can have it in their

  hands. This is especially important because there are over 7,680 pages of TDCJ/UTMB

  records to go through. And these are the medical records from only 2012 on. There are

  certainly many more in addition to Treviño’s VA records. The Following are being

  submitted:

  Exhibit A      Policy Manual A-08.6, including attachments A & B
  Exhibit A1     §508.146, Tex. Gov. Code.
  Exhibit B.     February 27, 2019 Letter from TDCJ Denying MRIS
  Exhibit C      November 2013 Letter from TDCJ Denying MRIS
  Exhibit D      December 2013 Letter from TDCJ on Treviño’s Health
  Exhibit E.     Magistrate’s Findings identifying underlying convictions
  Exhibit F      February 20, 2019 Transmittal letter to TDCJ with MRIS Request
  Exhibit G      Attachments A & B Policy Manual A-08.6 filed out
  Exhibit H      MRIS Request submitted to TDCJ, with 11 exhibits:
                  1.      Attachments A & B to Policy Manual A-08.6, filled out by
                  Gloria Treviño and Richards based upon their direct observation of Robert
                  and the medical records found in the various exhibits
                  2.      Treviño’s Medical Records from TDCJ/UTMB submitted on a
                  disc because of the enormous number of pages for those records
                 3.       Key Documents from the VA and TDCJ/UTMB documenting
                 Treviño’s Brain Damage and Total Physical and Mental Disability


  PETITION FOR WRIT OF HABEAS CORPUS Page 46
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 50 of 55



                       3A   VA Clinical Report, 5/9/95 documenting Treviño brain
              damage
                        3B TDCJ/UTMB records showing Robert’s periventricular
              ischemic brain damage
              3C TDCJ/UTMB records showing Treviño’s total physical disability
              3D TDCJ/UTMB records identifying Treviño’s mental illness
              4. Documentary evidence concerning Treviño’s status with the Veterans
              Administration and eligibility for MRIS
              5. Documentary evidence concerning Treviño’s status as a veteran of
              the United States Marines
              6. The Affidavit of Gloria Treviño, Treviño’s sister
              7. Power of Attorney from Treviño to Gloria Treviño
              8. The Affidavit of John E. Richards, Treviño’s attorney
              9. Pictures of Treviño showing his current immobility, including portions
              of a video deposition taken of Treviño as well as his helmet from Vietnam
              where he was shot and pictures from Vietnam
              10. Treviño’s psychiatric diagnosis from Dr. Karen Brown, a psychiatrist
              from Houston
              11.Records of the previous MRIS done for Treviño and other
              correspondence from TDCJ/UTMB from 2013
  Exhibit I   February 20, 2019 Letter to TDCJ Division of Reentry transmitting MRIS
              Request
  Exhibit J   First open records to TDCJ Division of Reentry and Integration TDCJ
              Health Services, Texas Board of Pardons and Parole and UTMB dated
              March 12, 2019
  Exhibit K   Email Response from TDCJ Open Records Exec Services dated March 13,
              2019
  Exhibit L   Revised Open Record Request to UTMB dated April 17, 2019
  Exhibit M   UTMB Response dated April 24, 2019 to Amended Request, Exhibit L
  Exhibit N   Letter to UTMB dated August 5, 2019
  Exhibit O   TDCJ-Parole Division, Central File Coordination Unit dated August 5,
              2019
  Exhibit P   Response from TDCJ- Parole Division dated August 5, 2019
  Exhibit Q   Letter to Texas Correction Office for Offenders with Medical or Mental
              Impairments dated August 6, 2019
  Exhibit R   Letter to TDCJ Executive Services dated August 16, 2019.



  PETITION FOR WRIT OF HABEAS CORPUS Page 47
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 51 of 55



  Exhibit S      UTMB/TDCJ Contract

              XIV. PETITIONER’S SATISFACTION TO PREDICATES
                           TO RECEIVE THIS RELIEF

  88.    In addition, Petitioner asserts that he meets all the conditions and predicates to

  obtain habeas corpus relief from this court:

              a. He has a Cognizable Claim under the VIII and XIV Amendments to the

                 United States Constitution, because he is being deprived of a right to receive

                 Medically Recommended Intensive Supervision (MRIS) at the Department

                 of Veteran’s Affairs.

              b. This action is under the one-year limitation requirement challenging the

                 decision dated February 27, 2019, Exhibit B.

              c. Petitioner asserts that all Texas State Court remedies have been complied,

                 and that he has exhausted all his rights under Texas law and that there is an

                 absence of available state corrective process and that the circumstances set

                 forth render any such process ineffective to protect the rights of Petitioner

                 who is in life threatening conditions with his failing health. Chapter 11 of

                 the Texas Code of Criminal Procedure and in particular §§11.07, 11.071

                 and 11.072. See also Anthony v. Owens, et al, No-14-07-01077-CV, Tex.

                 App, July 7, 2009; Ex. Parte Johnson II 541 S.W.3d 827 (Tex. Crim. App.

                 2017) Ex. Parte Johnny Leri Cole, No WR-4-094-09, Tex. Crim. App,

                 February 25, 2015 ¶¶ 21-27




  PETITION FOR WRIT OF HABEAS CORPUS Page 48
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 52 of 55



          d. There is no procedural default that Petitioner is aware of, especially because

               there is no appeal or state habeas corpus procedure for MRIS denials under

               §508.106.

          e.   Petitioner’s detention is based upon actions that unreasonably apply the

               standards under federal law of Treviño’s liberty interest, which standards

               require that states follow their own procedures with respect to care of

               prisoners. The detention is based upon an unreasonable determination by

               TDCJ in light of the evidence presented as applied to its own standards for

               MRIS under Tex. Gov. Code §508.156 and Chapter 62, Tex. Code Crim.

               Proc.

          f. Relief may be granted based upon the unreasonable determination of the

               facts by TDCJ in light of the evidence presented in this Petition that Treviño

               is qualified for MRIS and also meets the standards that require MRIS. ¶¶

               63-66.

           g. There is proof of prejudice to Petitioner because Petitioner is being harmed

               because he is being denied relief to receive MRIS at the facilities of the VA.

               The documentary evidence supports the claim that his health is rapidly

               deteriorating and that he has the opportunity to get care at the VA under his

               rights as a disabled veteran. ¶¶50-66, 79-85, Gloria Treviño Affidavit,

               Exhibit 6 to Exhibit H and exhibit 4 to Exhibit H,




  PETITION FOR WRIT OF HABEAS CORPUS Page 49
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 53 of 55



                            XV. RELIEF REQUESTED

  89.    Petitioner asserts that he is qualified for MRIS under §508.146 of the Texas

  Government Code and the TDCJ Policy Manual A-08.6, that he is being detained by the

  Texas Department of Criminal Justice in violation of his right to release under MRIS and

  that this court should grant Petitioner’s Petition for Writ of Habeas Corpus. At a bare

  minimum there needs to be a judicial determination that the documents and evidence

  showing Treviño’s physical and mental disabilities and the existence of brain damage and

  other factors which qualify Treviño for MRIS, including those elements for which MRIS

  is mandatory, ¶¶ 63-68, that the United States Department of Veterans Affairs can be a

  place where Treviño can be under MRIS. Exhibit 4 to Exhibit H.




  PETITION FOR WRIT OF HABEAS CORPUS Page 50
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 54 of 55




             DECLARATIONS OF GLORIA TREVINO AND JOHN E. RICHARDS

                                       UNDER PENALTY OF PERJURY




 If you are incarcerated, on what date did you place this petition in the prison mail system:

 Not Applicable.




 I declare under penalty of perjury that I, Gloria Trevino          am the sister and next friend of

 petitioner and am acting under the power of attorney that he has given me and is attached

 as Exhibit 7 to Exhibit H. I have read this petition and the information in this petition which

 is drawn from my Affidavit being attached as an Exhibit 6 to Exhibit H is true and correct

 and based upon my observation, except when identified as being under information and

 belief or is based on documents or quotes from a documents that are attached as exhibits

 to this Petition. In addition, there are statements in my affidavit that convey my opinion on

 the treatment that my brother Robert has received by TDCJ and UTMB. I understand that

 a false statement of a material fact may serve as the basis for prosecution for perjury.




 Date:    �.      /8;   Z...Ol'J

                                                       Gloria Trevino as Authorized Agent for

                                                       Robert Rodriguez Trevino




 I declare under penalty of perjury that I, John E. Richards, Texas Bar No.16848900,                   am

 the attorney of petitioner. I have read this petition and that information in this petition

 which is drawn from my Affidavit being attached as an exhibit 8 to Exhibit H is true and

 correct,   except when     identified as     being under information     and   belief or is   based   on

 documents or quotes from a documents that are attached as exhibits to this Petition. The

  section that my affidavit relates to in this Petition are found in ,i 66 of this Petition            In

  addition, those portions of the Petition which relate to the submission of the Request for

  MRIS to the TDCJ Division of Reentry and Integration and on the various requests for

  Open Records made to TDCJ and its various divisions and to UTMB found in are found in

  i1,i 28-48 of this Petition and describe the actions I took with respect to obtaining records

  from TDCJ and UTMB.              I understand that a false statement of a material fact may serve as

  the basis for prosecution for perjury.




  Date:     8-18-19
                                                     f\ L
                                                   ( J hn E. Richards, Attorney for

                                                       Robert Rodriguez Trevino




  PETITION FOR WRIT OF HABEAS CORPUS Page 51
Case 3:19-mc-00021 Document 1 Filed on 08/19/19 in TXSD Page 55 of 55



                                     Respectfully Submitted

                                     /s/ John E. Richards

                                     ________________________________
                                     John E. Richards
                                     State Bar No. 16848900
                                     RICHARDS AND VALDEZ
                                     4006 Castleman Ave.
                                     St. Louis, MO 63110
                                     214-455-4690 (direct dial)
                                     866-823-2719 (facsimile)
                                     John.Richards@richardsvaldez.com
                                     ATTORNEYS FOR PETITIONER
                                     Robert Rodriguez Treviño




  PETITION FOR WRIT OF HABEAS CORPUS Page 52
